    Case 4:18-cv-00983-O Document 10 Filed 01/25/19                   Page 1 of 3 PageID 53


                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                FORT WORTH DIVISION



Olga Martinez Torres and Linda Davis, on behalf         Civil Action No.: 4:18-cv-00983-O
of themselves and all others similarly situated,

                      Plaintiffs,

             vs.

American Airlines, Inc., the Employee Benefits
Committee and John/Jane Does 1-5
                                                        CLASS ACTION
                      Defendant.


    UNOPPOSED MOTION TO JOIN PARTIES PURSUANT TO FED. R. CIV. P. 20

       Plaintiffs Olga Martinez Torres and Linda Davis (collectively, “Plaintiffs”), by and through

their attorneys, file this unopposed motion to add Angel Alberio and Fernando Posso as additional

plaintiffs in this case pursuant to Fed. R. Civ. P. 20. In support of this Motion, Plaintiffs state as

follows:

   1. On December 11, 2018, Plaintiffs filed a Complaint [ECF No. 1] seeking to represent a

       class of participants in several specified defined benefit retirement plans sponsored by

       American Airlines (the “Plans”).

   2. Angel Alberio is a retired Plan participant who (along with his spouse) is receiving a 50%

       Joint & Survivor Annuity. Fernando Posso is a retired Plan participant who is receiving a

       10-year Certain Annuity.

   3. Angel Alberio and Fernando Posso have both retained Plaintiffs’ counsel to assert the same

       claims alleged in the Complaint against the same Defendants.




UNOPPOSED MOTION TO JOIN PARTIES PURSUANT TO FED. R. CIV. P. 20                                Page 1
    Case 4:18-cv-00983-O Document 10 Filed 01/25/19               Page 2 of 3 PageID 54


   4. The parties agree that Angel Alberio and Fernando Posso may be joined as plaintiffs

       pursuant to Fed. R. Civ. P. 20(1)(1) because their claims arise from the same series of

       transactions or occurrences and/or involves questions of law and fact common to those

       asserted by Plaintiffs in the Complaint.

                                     REQUESTED RELIEF

       Plaintiffs request that the Court approve and enter an Order adding Angel Alberio and

Fernando Posso as plaintiffs in this case and adding them to the caption pursuant to Fed. R. Civ.

P. 20 as agreed to by the parties.

Dated: January 25, 2019                           Respectfully submitted,


                                                  /s/ Joe Kendall
                                                  JOE KENDALL
                                                  Texas Bar. No. 11260700
                                                  JAMIE J. GILMORE
                                                  Texas Br. No. 24045262
                                                  KENDALL LAW GROUP, PLLC
                                                  3811 Turtle Creek Blvd., Suite 1450
                                                  Dallas, Texas 75219
                                                  (213) 744-3000 / (214) 744-3105 (Facsimile)
                                                  jkendall@kandalllawgroup.com
                                                  jgilmore@kendalllawgroup.com

                                                  IZARD, KINDALL & RAABE LLP
                                                  Robert A. Izard (admitted pro hac vice)
                                                  Seth R. Klein (admitted pro hac vice)
                                                  Mark P. Kindall (to be admitted pro hac vice)
                                                  Douglas P. Needham (to be admitted pro hac
                                                  vice)
                                                  29 South Main Street, Suite 305
                                                  West Hartford, CT 06107
                                                  Tel: (860) 493-6292
                                                  Fax: (860) 493-6290
                                                  Email: rizard@ikrlaw.com
                                                  Email: sklein@ikrlaw.com
                                                  Email: mkindall@ikrlaw.com
                                                  Email: dneedham@ikrlaw.com


UNOPPOSED MOTION TO JOIN PARTIES PURSUANT TO FED. R. CIV. P. 20                            Page 2
    Case 4:18-cv-00983-O Document 10 Filed 01/25/19                 Page 3 of 3 PageID 55




                                                   Gregory Y. Porter (to be admitted pro hac
                                                   vice)
                                                   Mark G. Boyko (to be admitted pro hac vice)
                                                   BAILEY & GLASSER LLP
                                                   1054 31st Street, NW, Suite 230
                                                   Washington, DC 20007
                                                   (202) 463-2101
                                                   (202) 463-2103 fax
                                                   gporter@baileyglasser.com
                                                   mboyko@baileyglasser.com

                                                   Counsel for Plaintiffs


                             CERTIFICATE OF CONFERENCE

       I hereby certify that on January 25, 2019, I conferred with Attorney Shannon Barrett,

counsel for American Airlines, Inc., regarding the request sought in this Motion. He stated that

he is unopposed to the relief requested in this Motion.


                                                     /s/ Seth R. Klein
                                                     SETH R. KLEIN


                                CERTIFICATE OF SERVICE

       I hereby certify that on January 25, 2019, a true and correct copy of the foregoing motion

was filed via the Court’s CM/ECF system, in accordance with the Federal Rules of Civil

Procedure. A copy was also served upon Shannon Barrett, attorney for American Airlines, Inc.,

via electronic mail.

                                                     /s/ Joe Kendall
                                                     JOE KENDALL




UNOPPOSED MOTION TO JOIN PARTIES PURSUANT TO FED. R. CIV. P. 20                             Page 3
